DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 23 November 2020. These claims and remarks are the claims and remarks being referred to in the instant Office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
 
Response to Arguments
Applicant arguments with respect to the amended claims have been addressed in the new 103 Rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7, 8, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Breitwieser et al. (EP 2581553), in view of Andersson (US 5197010), in further view of Kawasaki (US 4694689), in further view of Bizub (US 2016/0201611). Citations pertaining to Breitwieser refer to the previously English Translation.
Regarding Claim 1, Breitwieser discloses an unbalance detection device, in the Figure, for detecting unbalance of a rotor of a turbo-cartridge (fuselage group, 4) [0001] which includes the rotor including a turbine wheel (7) and a compressor wheel (8) coupled via a rotational shaft (6) [0001] and a housing (5) which supports the rotor 
Breitwieser fails to expressly disclose the housing is a bearing housing accommodating a bearing which supports the rotor.
Examiner takes Official Notice it is common knowledge in the art that one of the functions of the housing located between the turbine wheel and compressor wheel of a turbo-cartridge is to act as a bearing housing as it is also common knowledge the housing contains a bearing which supports the rotor rotatably.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include a bearing or that a bearing is already included in Breitwieser’s housing (5). It would have been obvious to include a bearing in the housing rotatably supporting the rotor for the benefit of allowing the rotor to spin freely to compress the intake air during use.
Nevertheless, Breitwieser fails to expressly disclose the vibration sensor is a sound pressure sensor measuring sound pressure.
Andersson teaches a sound pressure sensor (microphone) capable of detecting vibration upon rotation of a rotor (Col 5, lines 29 – 34) by contactlessly measuring a sound pressure generated from vibration (inherently how a microphone functions and this fact would have been obvious to one skilled in the art at the time the applicant’s invention was filed) upon rotation of the rotor (Col 11, lines 43 – 59).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Breitwieser’s device to use a 
Nevertheless, the combination fails to disclose an oil supply pipe for supplying lubricant oil into the bearing housing, the oil supply pipe being configured to be connectable and separable from an oil supply port formed on the bearing housing, wherein the sound pressure sensor is fixed to the oil supply pipe.
Kawasaki teaches an oil supply pipe (18) for supplying lubricant oil to a bearing housing (10), the oil supply pipe being configured to be connectable and separable from an oil supply port (15) formed on the bearing housing (Figure 2a vs 2b), wherein a vibration sensor (16) is fixed to the oil supply pipe (Figure 2b) (Col 1, line 51 – Col 2, line 11).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include an oil supply pipe for supplying lubricant oil into the bearing housing, the oil supply pipe being configured to be connectable and separable from an oil supply port formed on the bearing housing, wherein the sound pressure sensor is fixed to the oil supply pipe for the benefit of lubricating the bearing housing during testing and further ensuring the sound pressure sensor is always directed to the same location on the bearing housing (as Breitwieser’s device places the sensor fixed to the device, a difference in length of cartridge would result in measurements at different locations on the bearing housing) thus ensuring repeatable measurements.

Nevertheless, the combination fails to expressly disclose the oil supply pipe includes an oil-supply-pipe vibration insulator, the oil-supply-pipe vibration insulator being disposed on a portion of the oil supply pipe in contact with the oil supply port.
Bizub teaches a sound pressure sensor (23) [0024] for detecting imbalance of a turbo-cartridge (17) [0027] (Claim 4), wherein the sound pressure sensor include a vibration insulator being disposed between the sensor and its mounting location [0027].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify, in the combination, Andersson’s sound pressure sensor on Kawasaki’s oil pipe so that a vibration insulator i.e. an oil-supply-vibration insulator is disposed between the sound pressure sensor and Kawasaki’s oil supply port i.e. the mounting location, therefore the oil-supply-pipe insulator being disposed on a portion of the oil supply pipe in contact with the oil supply port for the benefit of protecting the sound pressure sensor from wear and tear, as taught by Bizub [0027].
Regarding Claim 2, Andersson teaches the sound pressure sensor is configured to measure a sound pressure from a specific direction on the basis of respective sound pressures picked by a plurality of microphones (the plurality of microphones are positioned to sense the vibration from the jet engine) (Col 11, lines 43 – 59).
	The combination would have been obvious for the same reasons discussed regarding the rejection of Claim 1 above.
Regarding Claim 3, the combination fails to expressly disclose the sound pressure sensor has a self-noise level of 50dB or less. 
Examiner takes Official Notice it is common knowledge in the art to minimize self-noise levels in microphones.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize a sound pressure sensor/microphone with the lowest amount of self-noise level possible, including a level below 50 dB for the benefit of eliminating spurious noise signals thus increasing the signal to noise ratio of the microphone, generating more accurate measurements. 
Regarding Claim 7, Kawasaki renders obvious the sound pressure sensor (analogous to sensor 16 in the combination) is fixed to the oil supply pipe so as to be separate a predetermined distance from the bearing housing in a state where the oil supply pipe is connected to the oil supply port (according to the size of flange 14).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 8, the combination fails to expressly disclose the predetermined distance is 0.5 to 2.0 mm; however, it would have been well within ordinary skill in the art to determine an appropriate distance between the bearing housing the sound pressure sensor, including a distance between 0.5 mm and 2.0 mm, according to levels of sound pressure received by the sound pressure sensor i.e. if too low move closer, if too high move further. 
Regarding Claim 12, Breitwieser discloses an unbalance detection method for detecting unbalance of a rotor of a turbo-cartridge (fuselage group, 4) [0001] which 
Breitwieser fails to expressly disclose the housing is a bearing housing accommodating a bearing which supports the rotor.
Examiner takes Official Notice it is common knowledge in the art that one of the functions of the housing located between the turbine wheel and compressor wheel of a turbo-cartridge is to act as a bearing housing as it is also common knowledge the housing contains a bearing which supports the rotor rotatably.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include a bearing or that a bearing is already included in Breitwieser’s housing (5). It would have been obvious to include a 
Nevertheless, Breitwieser fails to expressly disclose the vibration sensor is a sound pressure sensor measuring sound pressure.
Andersson teaches a measurement step of contactlessly measuring a sound pressure generated from vibration (inherently how a microphone functions and this fact would have been obvious to one skilled in the art at the time the applicant’s invention was filed) upon rotation of a rotor (Col 5, lines 29 – 34; Col 11, lines 43 – 59) by using a sound pressure sensor (microphone) capable of detecting vibration upon rotation of a rotor (Col 5, lines 29 – 34; Col 11, lines 43 – 59).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Breitwieser’s method to use a microphone as the vibration sensor as they are known in the art to detect the repetitive noise caused due to unbalance, as taught by Andersson (Col 11, lines 43 – 59).
Nevertheless, the combination fails to expressly disclose a sensor fixing step of fixing the sound pressure sensor to an oil supply pipe for supplying lubricant oil into the bearing housing so that the sound pressure sensor is separated from the bearing housing by a predetermined distance, by connecting the oil supply pipe to an oil supply port formed on the bearing housing.
Kawasaki teaches a sensor fixing step of fixing a vibration sensor (16) to an oil supply pipe (18) for supplying lubricant oil into a bearing housing (10) so that the vibration sensor is separated from the bearing housing by a predetermined distance (according to the size of flange 14) (Figure 2b), by connecting the oil supply pipe to an 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include a sensor fixing step of fixing Andersson’s microphone to an oil supply pipe for supplying lubricant oil into the bearing housing so that the sound pressure sensor is separated from the bearing housing by a predetermined distance, by connecting the oil supply pipe to an oil supply port formed on the bearing housing for the benefit of lubricating the bearing housing during testing and further ensuring the sound pressure sensor is always directed to the same location on the bearing housing (as Breitwieser’s device places the sensor fixed to the device, a difference in length of cartridge would result in measurements at different locations on the bearing housing) thus ensuring repeatable measurements.
Kawasaki further teaches the vibration sensor (16) being disposed (via 14) on a portion of the oil supply pipe (18) in contact with the oil supply port (15) (14 on 18 in contact with 15) (Figure 2b).
Nevertheless, the combination fails to expressly disclose the oil supply pipe includes an oil-supply-pipe vibration insulator, the oil-supply-pipe vibration insulator being disposed on a portion of the oil supply pipe in contact with the oil supply port.
Bizub teaches a sound pressure sensor (23) [0024] for detecting imbalance of a turbo-cartridge (17) [0027] (Claim 4), wherein the sound pressure sensor include a vibration insulator being disposed between the sensor and its mounting location [0027].

Regarding Claim 13, Breitwieser discloses the support step includes supporting the turbo-cartridge in a state where the turbo-cartridge is in contact with the vibration insulator while not being in contact with the turbine-side housing member and the compressor-side housing member (Figure) [0021].
Regarding Claim 15, the combination fails to expressly disclose the predetermined distance is 0.5 to 2.0 mm; however, it would have been well within ordinary skill in the art to determine an appropriate distance between the bearing housing the sound pressure sensor, including a distance between 0.5 mm and 2.0 mm, according to levels of sound pressure received by the sound pressure sensor i.e. if too low move closer, if too high move further. 

Claims 4 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwieser et al. (EP 2581553), in view of Andersson (US 5197010), in further view of Kawasaki (US 4694689), in further view of Bizub (US 2016/0201611), in further view of Maeda (US 2010/0191380). 
Regarding Claim 4, Breitwieser discloses a turbine-side housing member (1) accommodating the turbine wheel (Figure 1); a compressor-side housing member (2) accommodating the compressor wheel (Figure 1); a support mechanism (30, 32) configured to nip and support the turbo-cartridge from both sides by pressing at least one of the turbine-side housing member or the compressor-side housing member toward the turbo-cartridge [0021]; and a vibration insulator (16, 17, 25, 26 limit movement and prevent contact with the housings) [0021] interposed in each of a gap between the turbine-side housing member and the turbo-cartridge (where 16 is located) and a gap between the compressor-side housing member and the turbo-cartridge (where 25 is located) (Figure).
The specific direction being a direction of a position of the bearing housing is rendered obvious according to the combination as Breitwieser seeks to detect the vibrations from the housing (5) [0019], containing a bearing as discussed in the rejection of Claim 1 above, wherein the combination utilizes Andersson’s microphones, as discussed above in the rejection of Claims 1 and 2. 
Nevertheless, Breitwieser fails to expressly disclose the support mechanism includes a pressing rod and piston device configured to push the pressing rod.
Maeda teaches a pressing rod (12) and piston device (14) configured to nip and support [0077, 0078, 0089] (Figure 1), the piston device configured to push the pressing rod [0192] (Figure 11b).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Breitwieser to utilize a pressing rod and piston to nip and support the turbo-cartridge, the piston device configured to 
Regarding Claim 5, Breitwieser discloses the turbo-cartridge is supported by the support mechanism in a state where the turbo-cartridge is in contact with the vibration insulator while not being in contact with the turbine-side housing member and the compressor-side housing member (Figure) [0021].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwieser et al. (EP 2581553), in view of Andersson (US 5197010), ), in further view of Kawasaki (US 4694689), in further view of Bizub (US 2016/0201611), in further view of Techtips - Anatomy of a Turbocharger: What's Inside and How it Works. (2015, February 3). Retrieved June 12, 2020, from https://www.cartechbooks.com/techtips/anatomy-of-a-turbocharger-whats-inside-and-how-it-works, hereinafter referred to as “Techtips”. 
Regarding Claim 9, Kawasaki teaches wherein the bearing housing includes a sensing surface to face the sound pressure sensor (analogous to sensor 16 in the combination) (see surface of 10 opposite 16) (Figures 2a, 2b), and wherein the sensing surface is disposed such that a normal direction of an opening plane of the oil supply port (opening plane of 15) (Figures 2a) and a normal direction of the sensing surface (surface opposite 16 and adjacent to 15) are the same (Figures 2a, 2b).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.

As the sound pressure sensor sensing surface is located adjacent to the oil supply inlet in Kawasaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention that the sensing surface would be flat like the opening plane of the oil supply port. It would have been obvious to use a flat surface for the benefit of ensuring generated sound vibrations are directed to the sound pressure sensor and not in different directions.

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwieser et al. (EP 2581553), in view of Andersson (US 5197010), in further view of Kawasaki (US 4694689), in further view of Bizub (US 2016/0201611), in further view of Blair et al. (US 2014/0200837). 
Regarding Claims 10 and 11, the combination fails to expressly disclose the sound pressure sensor is fixed to the oil supply pipe via a sensor-side vibration insulator.
Blair teaches a sound pressure sensor (124) fixed to a pipe via a sensor-side vibration insulator made up of a sponge (foam insulation) [0051].
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination so that the Andersson’s microphone is fixed to Kawasaki’s oil pipe via a sensor-side vibration insulator sponge for the benefit of acoustically isolating the microphone from vibrations and further ensuring repeatable replacement on the oil supply pipe, as taught by Blair [0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856